Citation Nr: 1520674	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  11-05 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tinnitus.

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to an effective date earlier than October 18, 2006, for the award of a 70 percent disability rating for major depressive disorder.

4.  Whether a timely substantive appeal was filed to the December 2004 rating decision assigning an initial 30 percent rating for major depressive disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from September 1975 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and September 2007 rating decisions of the VA Regional Office (RO) in Portland, Oregon.  

Correspondence from the Veteran's local representative's office in March 2011 suggested that it should be clarified as to whether the Veteran desired a hearing.  A March 2015 memorandum from the Veteran's national representative's office shows that the office had not been successful in contacting the Veteran, and that any perceived hearing request was an oversight by the local representative's office.  Consequently, the Board considers that the Veteran does not have a hearing request and will proceed to review the case.  

The issues of an initial compensable rating for bilateral hearing loss, an earlier effective date, and timeliness of a substantive appeal being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The 10 percent rating currently in effect for tinnitus is the maximum schedular rating and factors warranting an extraschedular rating are not shown.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.87 Diagnostic Code (DC) 6260 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Appropriate notice was provided in January 2006 correspondence.   

The duty to assist has also been met.  VA obtained the Veteran's post-service medical records and also secured examinations in furtherance of his claim.  Pertinent VA examinations were obtained in February 2006 and December 2011.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

The Veteran's tinnitus is rated as 10 percent disabling under 38 C.F.R. § 4.87, DC 6260, which evaluates impairment from recurrent tinnitus.

The only rating available under DC 6260 is 10 percent.  38 C.F.R. § 4.87, DC 6260.

The Veteran contends that he is entitled to separate 10 percent ratings for each ear and cites to Smith v. Nicholson, 19 Vet. App. 63 (2005).  In that decision, the United States Court of Appeals for Veterans Claims (Court) held that the pre-1999 and pre-June 13, 2003 versions of DC 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  However, in Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit reversed the Court's decision in Smith, and affirmed VA's long-standing interpretation of 38 C.F.R. § 4.25(b) and DC 6260 as authorizing only a single 10 percent rating for tinnitus, regardless of whether perceived as unilateral or bilateral.

Consequently, despite the Veteran's contentions, a schedular rating in excess of 10 percent for tinnitus cannot be granted as a matter of law.  For these reasons, the Board finds that the criteria for a rating in excess of 10 percent for tinnitus have not been met. 

The Board has also considered whether the Veteran's tinnitus should be referred for extraschedular consideration.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's tinnitus symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  No interference with employment was shown during the February 2006 VA examination and the December 2011 examination report specifically shows that the Veteran's disability did not impact his ordinary conditions of daily life, including the ability to work.  None of the Veteran's statements during this appeal have shown that his tinnitus results in marked interference with employment.  

The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's tinnitus have resulted in interference with employment or activities of daily life which would warrant an increased rating for this disability.

Moreover, as the Veteran has not contended, nor does the evidence show that this disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to a rating in excess of 10 percent for tinnitus is denied.


REMAND

Remand is necessary for the remaining issues.  Regarding the Veteran's bilateral hearing loss, the last examination was in 2011.  In a June 2014 brief, the Veteran's representative asserted a worsening of this disability; therefore, a remand is necessary for a new examination.

As for the earlier effective date claim, a December 2004 rating decision granted service connection for depressive disorder and assigned a 30 percent rating.  The Veteran initiated an appeal of the initial rating and on August 9, 2006, a statement of the case (SOC) was sent to the Veteran.  A substantive appeal was not received until October 18, 2006.  In a March 2007 administrative decision, the RO informed the Veteran that his substantive appeal was not timely and would be treated as a claim for increased rating.  A 70 percent rating was subsequently granted effective from October 18, 2006.  

Liberally construing the Veteran's September 2007 notice of disagreement (NOD) as to the effective date assigned, such can also be considered as an NOD to the issue of whether his October 2006 substantive appeal was timely filed.  While the Veteran did not expressly disagree with the March 2007 decision, his September 2007 NOD provides argument that his substantive appeal was timely filed.  Consequently, when affording the Veteran the benefit-of-the-doubt, the Board considers the Veteran as having filed an NOD as to the timeliness issue.  See Palmer v. Nicholson, 21 Vet. App. 434 (2007).  Therefore, a remand is necessary for the issuance of an SOC as to that issue.  As the earlier effective date claim is inextricably intertwined, it must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment that the Veteran may have received from the Portland VA Medical Center.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  After completing directive (1), accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected bilateral hearing loss.  The claims file and copies of all pertinent records must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the hearing loss.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

The examiner should provide a description of the effects of the Veteran's hearing loss disability on his ability to function. 

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Provide the Veteran with an SOC as to the issue of whether a timely substantive appeal was filed to the December 2004 rating decision assigning an initial 30 percent rating for major depressive disorder.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


